                  Case 18-26312      Doc 39    Filed 10/16/19    Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR DISTRICT OF MARYLAND
                             (Baltimore Division)

IN RE:                                     *      CASE NO: 18-26312
              Joann Denise Sachs           *
                                           *      CHAPTER 13
                     Debtor,               *
                                           *

                              DEBTOR’S EMERGENCY
                    MOTION TO SELL REAL PROPERTY LOCATED AT
               11 HAMLET HILL ROAD UNIT #1011 BALTIMORE, MD 21210
              FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES

         Joann Sachs (“Debtor”), by and through her undersigned attorney, files this

 Motion to Sell Real Property located at 11 Hamlet Hill Road Unit #1011 Baltimore, MD

 21210 (the “Property”), and states as follows:

                               JURISDICTION AND VENUE

       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue in this Court is proper pursuant to 28 U.S.C. § 1408 and 1409. This matter

is a core proceeding within the meaning of 28 U.S.C. § 157. The statutory predicate for

the relief sought in this Motion is § 363(b) and (f) and § 1303 of title 11 of the United

States Code (the “Bankruptcy Code”), as complemented by Rule 6004 of the Federal

Rules of Bankruptcy Procedure.

                                      BACKGROUND

       The Debtor has filed with this Court the present voluntary petition for relief

under chapter 13 of the Bankruptcy Code.

       The Debtor has an interest in real property located at 11 Hamlet Hill Road

Unit #1011 Baltimore, MD 21210 (the “Property), which is property of the bankruptcy

estate. The Property is worth approximately $104,000.00. (Exhibit 1).
                  Case 18-26312      Doc 39    Filed 10/16/19    Page 2 of 4



       The Debtor recently received a contract to purchase the Property for

$100,000.00 from Aruna Rao, which the Debtor believes to be a fair and reasonable

price for the Property. (Exhibit 2). If approved, this will be an “arms-length”

transaction as the Debtor is unrelated to the Buyer in any way. Therefore, the Buyer

is a disinterested party in accordance with the Bankruptcy Code. The Agreement

was negotiated in good faith.

       The Debtor used Scott Roof and Keller Williams Legacy (the “Broker”) to locate

this particular buyer. The Broker will receive a commission on this sale totaling

$6,000.00. (Exhibit 3).

       There is three secured claims associated with the Property – one held by

Thornton Mellon LLC with an estimated payoff in the amount of $5,094.98, a

second held by Council of Unit Owners of The Harper House with an estimated

payoff in the amount of $3,203.52; and a third held by the Bureau of Revenue

Collections with an estimated payoff in the amount of $2,687.50. (See Schedule D).

       For the reasons explained more fully hereafter, the Court should order that the

proposed sale proceed free and clear of all liens.

                                   LEGAL ARGUMENT

          I.     Basis for Sale Free And Clear Generally

       Section 363(f) of the Bankruptcy Code provides that a Debtor may sell property

free and clear of any interest in such property of an entity other than the estate upon

certain conditions. See 11 U.S.C. §363(f). Section 363(f)(3) of the Bankruptcy Code

provides that a Debtor may sell property of the Estate free and clear of all liens if the

property is sold “is greater than the aggregate value of all liens on such property.”

       In the present case, the total of all of the liens is approximately $11,000; whereas

the net proceeds of the sale will be $94,000. As such, all liens on the Property will be

paid as a result of the proposed sale, and the Debtor therefore respectfully requests that
                    Case 18-26312   Doc 39    Filed 10/16/19   Page 3 of 4



the Court enter an Order permitting the Debtor to sell the Property free and clear of all

liens pursuant to 11 USC §363(f)(3).

        WHEREFORE, Debtor respectfully requests that this Court enter an Order (a)

 authorizing the Debtor to sell real property located at 11 Hamlet Hill Road Unit #1011

 Baltimore, MD 21210 pursuant to the agreement set forth herein free and clear of all

 liens and (b) granting the Debtor such other and further relief as this Court may deem

 just and proper.

 Respectfully submitted,
        /s/

 Michael P. Coyle #16202
 THE COYLE LAW GROUP LLC
 7061 Deepage Drive, Suite 101B
 Columbia, Maryland 21045
 443-545-1215
 mcoyle@thecoylelawgroup.com

 DATED: October 16, 2019
                  Case 18-26312      Doc 39   Filed 10/16/19   Page 4 of 4




                              CERTIFICATE OF MAILING
        I hereby certify that on this 16th day of October 2019, copies of the Motion to
 Sell Free and Clear of All Liens was served on all parties listed below by first class
 mail, unless said party is a registered CM/ECF participant and the Notice of
 Electronic Filing indicates that this Motion/Application was electronically mailed to
 said party.

Via CM/ECF:

Robert Thomas, Chapter 13 Trustee
rthomas@ch13balt.com

Rick M. Grams
Sagal, Filbert, Quasney & Betten, P.A.
600 Washington Avenue, Suite 300
Towson, Maryland 21204
rgrams@sagallaw.com
Attorney for Council of Unit Owners of The Harper House

Via First Class Mail

All parties listed on the creditor matrix

                                                /s/ Michael Coyle
                                                Michael Coyle
